Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected because processor lacks the term “hardware” to ensure it is a hardware element since paragraph [0020] in the specification discloses computer resources can be virtual machine.  In order to teach away from virtual machine products, processor is needed be clarified as hardware.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamkonda (2015/0220600).
Regarding Claim 1, Bellamkonda (2015/0220600) discloses a computer-implemented method comprising:
receiving, with at least one processor, a query including a first part and a second part, the first part indicating to access (“query SELECT…which retrieves a data set… data sets may be selected from multiple columns”, paragraph [0022]) at least a first database table and a second database table (t1 and t2) (paragraph [0022]) to generate an intermediate result, and the second part indicating to perform a sort operation (“performing sorts and/or comparisons of records”, paragraph [0025] and fig. 2) on the intermediate result (610 or 612, fig. 6) with respect to columns across the first database table and the 
building, with the at least one processor, execution plans for generating the intermediate result according to the first part, wherein the intermediate result is to be used as the final result without building an execution plan for performing the sort operation (“a result set without performing a sort of the first data set and second data set which may minimize the number of record comparisons performed and improve execution time”, paragraph [0029]).
Claims 6 and 11 are rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda (2015/0220600) in view of Uppala et al. (2009/0077078).
Regarding Claim 2, Bellamkonda essentially discloses the claimed invention but does not explicitly disclose the computer-implemented method of claim 1, wherein building execution plans for generating the intermediate result according to the first part comprises: determining, with the at least one processor, equivalent sort columns of the columns across the first database table and the second database table based on the query, wherein the equivalent sort columns are equivalent to the columns across the first database table and the second database table and belong to the second database table.
However, Uppala et al. (2009/0077078) discloses determining, with the at least one processor, equivalent sort columns of the columns across the first database table and the second database table 

It would have been obvious to one of ordinary skill in the art to have provided equivalent sort columns across the first and second database tables or records in order to optimize the storage capacity as taught by Uppala. 
Claims 7 and 12 are rejected similarly as discussed above.
Allowable subject matter
Claims 3-5, 8-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art neither discloses nor suggests the following limitations, in combination with the remaining elements as disclosed in the intervening claims:
“building execution plans for generating the intermediate result according to the first part further comprises: identifying, with the at least one processor, an order array based on the query, wherein the order array comprising one or more columns of the first database table and being equivalent to a subset of the equivalent sort columns.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152